IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CATHERINE GUARNIERI,          : No. 458 MAL 2015
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from
                              : the Order of the Superior Court
          v.                  :
                              :
                              :
GUARDIAN WARRANTY CORPORATION :
AND CIVC PARTNERS, LP D/B/A   :
GUARDIAN WARRANTY CORP.,      :
                              :
               Respondents    :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.